DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/423265 filed on May 28, 2019 in which Claims 1- 12 are presented for examination.

Status of Claims
Claims are 1-12 are pending, of which claim 1-4 and 6-12 are rejected under 103.  Claim 5 is objected to.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the access control" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the access control" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 states “stores first to the k-th setting data”.  Although, “first” does not lack antecedent basis, it is unclear what “first” is referring to.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 states “reload the first to the k-th setting data from the nonvolatile memory to the register”.  Although, “first” does not lack antecedent basis, it is unclear what “first” is referring to.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 7 states “after the first to the k-th setting data are reloaded”.  Although, “first” does not lack antecedent basis, it is unclear what “first” is referring to.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai (US Patent Application 2013/0185606) in view of Gilbert (US Patent Application 2012/0117418 A1).

Claim 1, Fai teaches a circuit device (View Fai ¶ 14-16; host device), comprising: a register (View Fai ¶ 14-16; non-volatile memory); an access control circuit that controls access to a nonvolatile memory and loads setting data of the circuit device stored in the nonvolatile memory in the register (View Fai ¶ 14, 19, 20; host interface); and an error detection circuit (View Fai ¶ 4, 24; ECC), wherein the access control circuit performs a refresh operation that reloads the setting data stored in the nonvolatile memory in the register (View Fai ¶ 4; refresh nonvolatile memory).
Fai does not explicitly teach the error detection circuit reads data for comparison that has been reloaded in the register from the register, compares the data for comparison that was read with an expected value of the data for comparison, and performs access control error detection based on the comparison result.

(View Gilbert ¶ 5; reload data), compares the data for comparison that was read with an expected value of the data for comparison (View Gilbert ¶ 5; ECC recalculated and compared), and performs access control error detection based on the comparison result (View Gilbert ¶ 5; indicate error).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fai with the error detection circuit reads data for comparison that has been reloaded in the register from the register, compares the data for comparison that was read with an expected value of the data for comparison, and performs access control error detection based on the comparison result since it is known in the art that data can be compared (View Gilbert ¶ 5).  Such modification would have allowed an error to be detected when data is compared.

Claim 11 is the electronic device corresponding to the circuit device of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 12 is the mobile body corresponding to the circuit device of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai (US Patent Application 2013/0185606) in view of Gilbert (US Patent Application .

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the access control circuit stops the refresh operation when an error has been detected in the access control.

However, Bruckert teaches the access control circuit stops the refresh operation when an error has been detected in the access control (View Bruckert ¶ 47; halt reloading).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the access control circuit stops the refresh operation when an error has been detected in the access control since it is known in the art that a refresh can be halted (View Bruckert ¶ 47).  Such modification would have allowed refreshing data can be prevented.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai (US Patent Application 2013/0185606) in view of Gilbert (US Patent Application 2012/0117418 A1) and further in view of Dennis (US Patent Application 2007/0255934).

(View Fai ¶ 14, 19, 20; host interface).

The combination of teachings above do not explicitly teach a selector that selects any of setting data that was read from the nonvolatile memory by the access control circuit and external device setting data that was input to the interface circuit, and outputs the selected data to the register, wherein when an error has been detected in the access control, the selector selects the external device setting data that was input to the interface circuit.

However, Dennis teaches a selector that selects any of setting data that was read from the nonvolatile memory by the access control circuit and external device setting data that was input to the interface circuit (View Dennis ¶ 6; select configuration settings), and outputs the selected data to the register (View Dennis ¶ 6; output configuration settings to boot system), wherein when an error has been detected in the access control, the selector selects the external device setting data that was input to the interface circuit (View Dennis ¶ 6; corrupt configuration information).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a selector that selects any of setting (View Dennis ¶ 6).  Such modification would have allowed an error to be detected in the configuration settings for a system boot.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai (US Patent Application 2013/0185606) in view of Gilbert (US Patent Application 2012/0117418 A1) in view of Dennis (US Patent Application 2007/0255934) and further in view of Komarla (US Patent Application 2003/0126516).
Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  The combination of teachings above do not explicitly teach an error output terminal that outputs an error detection signal to the external device, wherein the register stores error status information, and the interface circuit outputs the error status information to the external device.

However, Komarla teaches an error output terminal that outputs an error detection signal to the external device (View Komarla ¶ 11; error notification), wherein the register stores error status information (View Komarla ¶ 11; memory), and the (View Komarla ¶ 11; error status information).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with an error output terminal that outputs an error detection signal to the external device, wherein the register stores error status information, and the interface circuit outputs the error status information to the external device since it is known in the art that an error can be stored (View Komarla ¶ 11).  Such modification would have allowed an error to be stored in a register.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai (US Patent Application 2013/0185606) in view of Gilbert (US Patent Application 2012/0117418 A1) and further in view of Hammerschmidt (US Patent Application 2012/0239256).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the error detection circuit judges that an error has occurred in the access control when determined a plurality of times that the data for comparison and the expected value of the data for comparison do not match.

(View Hammerschmidt ¶ 34; error counter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the error detection circuit judges that an error has occurred in the access control when determined a plurality of times that the data for comparison and the expected value of the data for comparison do not match since it is known in the art that errors can be counted (View Hammerschmidt ¶ 34).  Such modification would have allowed errors can be counted during a refresh operation.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai (US Patent Application 2013/0185606) in view of Gilbert (US Patent Application 2012/0117418 A1) and further in view of Yao (US Patent Application 2014/0195874).


Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the nonvolatile memory stores first data for comparison as the data for comparison, and stores first to k-th setting data, k being an integer of 2 or more, as the setting data and in the refresh operation, the access control circuit reloads the first data for comparison from the nonvolatile memory to the register, and after reloading the first data for comparison, 
However, Yao teaches the nonvolatile memory stores first data for comparison as the data for comparison View Yao ¶ 20; nonvolatile memory), and stores first to k-th setting data, k being an integer of 2 or more, as the setting data (View Yao ¶ 20; k-th memory chip).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the nonvolatile memory stores first data for comparison as the data for comparison, and stores first to k-th setting data, k being an integer of 2 or more, as the setting data since it is known in the art that k-th memory chip can store data (View Yao ¶ 20).  Such modification would have allowed setting data to be stored.

The combination of teachings above do not explicitly teach in the refresh operation access control circuit reloads the first data for comparison from the nonvolatile memory to the register, and after reloading the first data for comparison, reloads the first to k-th setting data from the nonvolatile memory to the register, and the error detection circuit compares the first data for comparison that has been reloaded in the register with the expected value of the first data for comparison.

However, Gilbert teaches in the refresh operation, the access control circuit reloads the first data for comparison from the nonvolatile memory to the register, and after reloading the first data for comparison, reloads the first to k-th setting data from the nonvolatile memory to the register (View Gilbert ¶ 5; reload data), and the error detection circuit compares the first data for comparison that has been reloaded in the register with the expected value of the first data for comparison (View Gilbert ¶ 5; compare data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with in the refresh operation access control circuit reloads the first data for comparison from the nonvolatile memory to the register, and after reloading the first data for comparison, reloads the first to k-th setting data from the nonvolatile memory to the register, and the error detection circuit compares the first data for comparison that has been reloaded in the register with the expected value of the first data for comparison since it is known in the art that data can be reloaded (View Gilbert ¶ 5).  Such modification would have allowed k-th setting data to be stored.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 7.   Yao further teaches the nonvolatile memory stores second data for comparison (View Yao ¶ 20; nonvolatile memory). Gilbert further teaches in the refresh operation, the access control circuit reloads the second data for comparison from the nonvolatile memory to the register after the first to k-th setting data are reloaded (View Gilbert ¶ 5; reload data), and the error detection circuit compares the second data for comparison that has been reloaded in the register with the expected value of the second data for comparison (View Gilbert ¶ 5; compare data).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.   The combination of teachings above do not explicitly teach the nonvolatile memory stores, as the data for comparison, first data and second data having a different value than the first data, and the access control circuit, in a first refresh operation that is the refresh operation, reloads the first data from the nonvolatile memory to the register, and in a second refresh operation after the first refresh operation, reloads the second data from the nonvolatile memory to the register and the error detection circuit compares the first data with the expected value of the first data when the first data has been reloaded in the register, and compares the second data with the expected value of the second data when the second data has been reloaded in the register.

However, Yao teaches the nonvolatile memory stores, as the data for comparison, first data and second data having a different value than the first data (View Yao ¶ 20; nonvolatile memory).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the nonvolatile memory stores, as the data for comparison, first data and second data having a different value than the first data since it is known in the art that k-th memory chip can store data (View Yao ¶ 20).  Such modification would have allowed setting data to be stored.

The combination of teachings above do not explicitly teach the access control circuit, in a first refresh operation that is the refresh operation, reloads the first data from the nonvolatile memory to the register, and in a second refresh operation after the first refresh operation, reloads the second data from the nonvolatile memory to the register and the error detection circuit compares the first data with the expected value of the first data when the first data has been reloaded in the register, and compares the second data with the expected value of the second data when the second data has been reloaded in the register.

However, Gibert teaches the access control circuit, in a first refresh operation that is the refresh operation, reloads the first data from the nonvolatile memory to the register, and in a second refresh operation after the first refresh operation, reloads the second data from the nonvolatile memory to the register (View Gilbert ¶ 5; reload data), and the error detection circuit compares the first data with the expected value of the first (View Gilbert ¶ 5; compare data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the access control circuit, in a first refresh operation that is the refresh operation, reloads the first data from the nonvolatile memory to the register, and in a second refresh operation after the first refresh operation, reloads the second data from the nonvolatile memory to the register and the error detection circuit compares the first data with the expected value of the first data when the first data has been reloaded in the register, and compares the second data with the expected value of the second data when the second data has been reloaded in the register since it is known in the art that data can be reloaded and compared (View Gilbert ¶ 5).  Such modification would have allowed an error to be detected in reloaded data.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai (US Patent Application 2013/0185606) in view of Gilbert (US Patent Application 2012/0117418 A1) and further in view of Aoki (US Patent Application 2006/0017716).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.   The combination of teachings above do not explicitly teach a drive circuit that drives an 

However, Aoki teaches a drive circuit that drives an electro-optical panel (View Aoki ¶ 111; electro-optical panel), wherein the setting data includes setting data for driving the electro-optical panel (View Aoki ¶ 111; configuration).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a drive circuit that drives an electro-optical panel, wherein the setting data includes setting data for driving the electro-optical panel since it is known in the art that an electro-optical panel can be used (View Aoki ¶ 111).  Such modification would have allowed configuration to be set for an electro-optical panel.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Dodson et al. (U.S. Patent Application 2014/0380096); teaches when an uncorrectable memory error is received, memory accesses are halted, issued memory accesses are marked for retry and refresh operations are permitted.
Pignol et al. (U.S. Patent Application 2003/0135790); teaches systematic refreshing of static data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114